Citation Nr: 1231272	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-35 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to November 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he suffers from bilateral hearing loss and tinnitus which he incurred as a result of hazardous military noise exposure and as a result of an incident during service when he was aboard an aircraft that suddenly lost altitude, causing a rapid decompression of the cabin, thereby damaging his ear drums.  With respect to hazardous military noise exposure, he contends that he was routinely exposed to jet engine noise while picking up dumpsters along the flight line, and that he was exposed to loud engine noises from equipment he was required to use to spray for mosquitoes during his service in Miyako-jima, Japan.  He additionally contends that he developed bladder cancer as a result of prolonged exposure to DDT and diesel fuel fumes that were used as ingredients in the mosquito insecticide spray.  

The Veteran's service treatment records (STRs) are devoid of any evidence of any complaints of, treatment for, or diagnoses of any symptoms associated with a hearing disability or bladder disability during his service.  His October 1960 separation examination revealed normal hearing for VA purposes at that time, although he was noted to have some minor hearing impairment, primarily at the 2000 Hertz and 4000 Hertz frequencies.  See 38 C.F.R. § 3.385 (2011).  Nonetheless, he contends that he began noticing a decrease in his hearing soon after the incident where he was subjected to rapid decompression of his aircraft's cabin pressure.  With respect to his bladder cancer disability, he contends that this disability developed years after his service.

With respect to his hearing loss and tinnitus claims, the first post-service evidence of any hearing disability of record is found in a May 2002 VA primary care treatment report where the Veteran reported having decreased hearing.  He was additionally noted to have some hearing impairment in progress notes dated in July, 2005, January 2006, and June 2006.  

He was later afforded a VA audiological examination in June 2008.  At that time, he reported having a long-time hearing loss and he reported having a history of military noise exposure, including while spending a long time on the rifle range, while working along the flight line, while spraying for mosquitoes.  He additionally described the incident aboard a military aircraft where he believed his ears were damaged because of a sudden drop in pressure.  He maintained that he did not use hearing protection while in service.  He reported having trouble hearing conversational speech.  With respect to tinnitus, he indicated that it did not notice the tinnitus if background noise was present.  He indicated that he believed that his tinnitus began in service and attributed it to working around jet aircraft.  Based on the results of audiometric testing, the examiner diagnosed mild to severe sensorineural hearing loss from 500 Hertz to 8000 Hertz in both ears, with good speech recognition ability in both ears.  The examiner then indicated that the Veteran's STRs were not available for review and no prior hearing tests were available, and provided the opinion that, unless a separation examination showed reliable pure-tone testing that indicated normal hearing, based on the Veteran's statements alone it was believed that his hearing loss and tinnitus were at least as likely as not caused by noise exposure in the service.  The examiner based this opinion on the Veteran's report of being around aircraft noise in the service, and frequent exposure to small arms fire on the rifle range.  The examiner further noted that the configuration of the Veteran's hearing loss was consistent with the effects of noise exposure, and that he did not appear to have a history of excessive occupational noise exposure.  

Later, in an October 2008 addendum, the same VA examiner indicated that he had reviewed the Veteran's STRs, which were not available during the prior VA examination, and that the Veteran's separation examination showed normal hearing in both ears.  He then indicated that since this hearing test appeared reliable, it could only be concluded that the Veteran's present hearing loss and tinnitus occurred after leaving the service, thus his STRs do not support his claim.  The examiner further indicated that he could only speculate as to the etiology of the Veteran's hearing loss and tinnitus.  He additionally noted that since tinnitus is associated with nerve damage from hearing loss and the Veteran's records indicated that his hearing loss occurred after leaving the service, his tinnitus most likely occurred after leaving the service.  

The VA examiner has provided somewhat conflicting opinions regarding the etiology of the Veteran's hearing loss, and he most recently appears to conclude that simply because the Veteran did not experience hearing loss in service, his hearing loss was not related to his service.  The Board finds the VA examiner's reasoning insufficient to support his conclusion; thus, the examination is inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).  Moreover, to the extent that the VA examiner is basing his opinion on a lack of evidence of hearing loss, and, most especially, tinnitus in the Veteran's STRs, his opinion is further rendered inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion).

The VA examiner, while initially addressing the Veteran's contention of hazardous noise exposure in service, subsequently dismissed these contentions in the addendum opinion, and instead relied on the separation examination.  Additionally, the examiner did not appear to take into account the Veteran's contention that his ears were damaged during the rapid decompression of the cabin pressure of his aircraft during his service.  

The Board recognizes that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In other words, a veteran need not have had evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 in service, only currently; and service connection may still be warranted if the current hearing loss disability can be adequately linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As the VA examiner did not explain the significance of a normal audiogram after exposure to noise, the Board cannot adequately address the theory that the Veteran's hearing loss is otherwise related to an incident of his active service on a delayed/latent onset basis under Hensley.  For these reasons, this matter must be remanded in order for the Veteran to be afforded a new and contemporaneous VA examination to determine the nature and etiology of his claimed hearing loss and tinnitus disabilities.  

To the extent that the VA examiner indicated in the October 2008 addendum opinion that he could only speculate as to the etiology of the Veteran's hearing loss and tinnitus, the Board also notes that a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, while the examiner did not necessarily go so far as to indicate that he could not resolve the issue of whether the Veteran's hearing loss disability was etiologically related to his military service without resorting to mere speculation, the Board believes it prudent to point out that a conclusion that it would not be possible to provide a requested medical opinion without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, and before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, it must be clear that the procurable and assembled data was fully considered and the examiner must explain the basis for such an opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  It should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  Id.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Such an opinion, without adequate reasoning, is additionally inadequate for resolving a claim.  Id; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

Next, with respect to the Veteran's claim for service connection for bladder cancer, the Board observes that VA treatment records reveal that he began receiving treatment through a VA urologist in December 2002, following a history of being told that he had a microscopic hematuria.  Following a December 2002 cystoscopy, he was diagnosed with transitional cell carcinoma of the bladder.  His subsequent VA treatment records reveal an ongoing history of treatment for recurring bladder cancer and/or bladder tumors.  He has repeatedly been treated with Bacillus Calmette-Guerin (BCG) installations to treat any recurring bladder cancer.

With respect to the Veteran's contentions relating this disability to service, the Board observes that the Veteran has credibly reported and testified on multiple instances that he was responsible for spraying for mosquitoes, utilizing a spray composed of DDT and diesel fuel, during his service in Japan.  He has additionally indicated that it is his belief that his bladder cancer was incurred as a result of prolonged exposure to DDT and/or diesel fuel as a result of his in-service duties.  Accordingly, pursuant to the duty to assist, the Board finds that this issue must also be remanded in order for the Veteran to be afforded a VA urological examination to determine the nature and etiology of his claimed bladder cancer.  See McLendon, 20 Vet. App. 79 (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).

Additionally, on remand, the RO/AMC should request a copy of the Veteran's service personnel records (SPRs) from the National Personnel Records Center (NPRC), as these records may prove vital in substantiating his claim that he was exposed to harmful chemicals while spraying for mosquitoes.  

Inasmuch as the Veteran initially contended that his bladder cancer was related to herbicide exposure, the Board observes that thus far, there is no evidence of record to show that the Veteran was exposed to herbicides during service or that he had service during an era or in a region (e.g. Vietnam) where herbicide exposure may be conceded on a presumptive basis.  See 38 C.F.R. § 3.307 (2011).  Thus, unless evidence is produced to the contrary, the Board will assume that the Veteran is, rather, basing his bladder cancer claim solely on exposure to DDT and/or diesel fuel flames.  Nonetheless, a review of the Veteran's complete SPRs may also help substantiate any in-service exposure to herbicides.

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records pertaining to the Veteran's claimed disabilities should also be obtained on remand.  In this regard, the Board observes that records of his VA treatment, dated since December 2008, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these claims area REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's service personnel records from the National Personnel Records Center and/or any other relevant source of personnel records, to include any evidence showing that he was responsible for spraying for mosquitoes while stationed in Miyako-jima, Japan, and any evidence indicating that he was exposed to herbicides during his service.  If any requested records are not available, a negative reply is required.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed disabilities on appeal from the Roseburg, Oregon, VA Medical Center dated since December 2008.  Any response received should be memorialized in the Veteran's claims folder.

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's currently diagnosed hearing loss and/or tinnitus had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include hazardous military noise exposure.  

In providing this report, the examiner should comment specifically on the effect, if any, of the Veteran's noted hazardous military noise exposure on the development of his hearing loss.  The examiner must also discuss the likelihood that the Veteran's hearing loss and tinnitus are due to in-service noise exposure on a delayed or latent onset theory of causation.  If the Veteran's tinnitus is a symptom of hearing loss or is caused by hearing loss which is service related, then the examiner should so state.  The examiner should additionally specifically address the Veteran's contention that he experienced hearing damage as a result of rapid cabin pressure decompression aboard a military aircraft.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

If the examiner determines that s/he cannot resolve whether the Veteran's current hearing loss and tinnitus disabilities are related to his active service without resolve to mere speculation, the examiner must provide a clear indication whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, whether the actual cause cannot be selected from multiple potential causes, whether some additional testing or information is needed that would permit rendering an etiological opinion, or whether the examiner lacks the expertise to render such an opinion.  See Jones, supra.

4.  Schedule the Veteran for a VA urological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe any current bladder cancer or residual disability from prior incidents of bladder cancer.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer and/or any found residual disability had its clinical onset during active service or is related to any in-service event, disease, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically comment on the Veteran's contentions and any supporting evidence of record that he was routinely exposed to DDT and diesel fuel fumes while spraying for mosquitoes during his service in Japan, and his contention that his bladder cancer likely developed as a result of exposure to these chemicals.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Finally, readjudicate the Veteran's service connection claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


